Citation Nr: 1735002	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-11 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a single initial disability rating of 50 percent for the Veteran's skin disability, to include acne and rhinophyma.

2.  Entitlement to a single initial disability rating in excess of 50 percent for the Veteran's skin disability, to include acne and rhinophyma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from August 1965 to August 1968 and from August 1970 to August 1980.  He was awarded the Bronze Star Medal and the Army Commendation Medal.  He also had service in the Reserves.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the U.S. Department of Veterans Affairs Regional Office (RO) in Wichita, Kansas.  The decision granted service connection for cystic acne (claimed as a skin rash) and assigned an evaluation of zero percent under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2016), effective June 29, 2005.  

The Board considered the claim in May 2014, on which occasion it was remanded for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the Board's remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (per curiam); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, 287 F.3d 1377 (2002).  Specifically, in furtherance of the Board's remand instructions, the Veteran was scheduled for a VA examination to determine the severity of his skin disability.  The VA examiner completed all testing deemed necessary and recorded the condition of the Veteran's skin disability, to include acne and rhinophyma.

In a December 2014 rating decision, the RO increased the Veteran's acne rating to 10 percent under 38 C.F.R. § 3.118, DC 7828 and granted service connection for rhinophyma with an evaluation of 30 percent under 38 C.F.R. § 3.118, DC 7800.  Both disability ratings were granted effective September 3, 2014.

The Veteran testified before the undersigned Veterans Law Judge at a June 2012 hearing at the RO.  A transcript of the hearing was associated with the claims file and reviewed.

The Veteran's appeal was perfected with a filing of a substantive appeal received in May 2012.  Following his filing of the appeal, the Veteran submitted new evidence.  The provisions of 38 U.S.C.A § 7105(e) (West 2014) permitting initial review of new evidence by the Board do not apply in this case because the substantive appeal was filed before February 2, 2013.  However, the Board notes that in December 2014 the Veteran and his representative submitted a written waiver allowing the Board to consider new evidence.  12/31/2014, VBMS entry, Due Process Waiver, at 1.  Therefore, the Board has proceeded to review all the evidence without remanding for initial review by the AOJ.

The issues on appeal have been rephrased to better reflect the state of the record.

The issue of entitlement to service connection for depression and anxiety as secondary to the Veteran's skin disability has been raised by the record in a statement received by VA in June 2012, but has not been adjudicated by the AOJ.  See 06/01/2012, VBMS entry, Medical Treatment Record - Non-Government Facility, at 1.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The issue of entitlement to a single initial disability rating in excess of 50 percent for the Veteran's skin disability, to include acne and rhinophyma, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  The competent and probative evidence shows that the symptoms associated with the Veteran's rhinophyma are overlapping and duplicative of the symptoms of his acne skin disability, for which the RO granted service connection in its May 2010 rating decision.  An award of separate disability ratings is deemed to constitute pyramiding.

2.  The competent and probative evidence shows that since June 29, 2005, the Veteran has had disfigurement of the head that most nearly approximates visible or palpable tissue loss and gross distortion of the nose and cheeks; neither gross distortion or asymmetry of three or more features or paired sets of features nor six or more characteristics of disfigurement have been shown.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a single 50 percent schedular rating, but not higher, for the Veteran's skin disability, to include acne and rhinophyma, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, DC 7800.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to higher evaluations and an earlier effective date for his service-connected skin disability.  After reviewing the pertinent medical and lay evidence of record, the Board finds that the evidence shows the Veteran is entitled to a single disability rating of 50 percent, but not higher, for his skin disability, to include acne and rhinophyma.  The reasons for this finding follow.



I.  Notice and Assistance

The Board has considered the Veteran's appealed issues as noted above and decided entitlement based on the pertinent evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with respect to these issues.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  Rating Analysis

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. pt. 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In determining the propriety of the initial disability rating assigned after a grant of service connection, the evidence since the effective date of the award must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements are detailed and consistent.

B.  Rating Criteria

The Veteran's skin disability has been rated under 38 C.F.R. § 4.118, DC 7800, 7806, and 7828.

With respect to the Veteran's claim for a higher initial disability rating for his service-connected skin disability, to include acne and rhinophyma, the appeals period begins with the effective date of the award of service connection: June 29, 2005.  The Board recognizes that 38 C.F.R. § 4.118 was amended and corrected during the appeals period.  Schedule for Rating Disabilities-Evaluation of Scars-Correction, 77 Fed. Reg. 2910 (Jan. 20, 2012) (codified at 38 C.F.R. pt. 4); Schedule for Rating Disabilities-Evaluation of Scars, 73 Fed. Reg. 54,710 (Oct. 23, 2008) (codified at 38 C.F.R. pt. 4).  However, the diagnostic criteria under 38 C.F.R. § 4.118 have remained the same throughout the appeals period.  Therefore, consideration of the Veteran's disability under the pre-amended regulations for the period of appeal is not warranted, and the Board will consider the claim only under the current rating criteria.  Those criteria are explained below.

Under Diagnostic Code 7800, a 50 percent schedular rating is assigned if there is disfigurement of the head, face, or neck accompanied with "visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement"; and a maximum schedular rating of 80 percent for disfigurement of the head, face, or neck is awarded if the disfigurement is accompanied with "visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement."  (Emphasis added.)  The characteristics of disfigurement are listed under note (1) of Diagnostic Code 7800 as follows:

Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at widest part.
Surface contour of scar elevated or depressed on palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under Diagnostic Code 7806, a 60 percent schedular rating is assigned if there is dermatitis or eczema affecting "[m]ore than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period."  Under Diagnostic Code 7828, the highest possible rating is 30 percent.

The Board recognizes the Veteran's contention that his skin disability rating should be evaluated as chloracne.  See, e.g., 06/01/2012, VBMS entry, Correspondence, at 1.  The Board notes that the Veteran was not diagnosed with chloracne, but even if that were the case, the rating criteria for chloracne are identical to those for acne.  Compare 38 C.F.R. § 4.118, DC 7828 (skin disability rating criteria for acne), with 38 C.F.R. § 4.118, DC 7829 (skin disability rating criteria for chloracne).  Thus, the Board will proceed with considering the Veteran's overall disability picture under Diagnostic Codes 7800 (disfigurement of the head, face, or neck), 7806 (dermatitis or eczema), and 7828 (acne).

C.  Analysis

The Veteran's skin disability is currently rated at 10 percent and 30 percent for his acne and rhinophyma, respectively.  After a review of the evidence, the Board finds that a single rating of 50 percent is warranted effective June 29, 2005 for the Veteran's skin disability, to include both his acne and his rhinophyma.

As noted above, a 50 percent schedular rating is awarded when disfigurement of the head, face, or neck is accompanied with "visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement."  Id. § 4.118, DC 7800.

Following the May 2014 Board remand, the Veteran was scheduled for a VA dermatological examination in September 2014.  10/06/2014, VBMS entry, C&P Exam.  The VA examiner diagnosed acne rosacea and rhinophyma.  Id. at 2, 4-5.  The VA examiner specifically noted that the Veteran has severe acne rosacea on his nose and malar areas.  Id. at 6.  He indicated the severity of the Veteran's skin disability as "deep acne" with "deep inflamed nodules and pus-filled cysts."  Id. at 4.  The VA examiner elaborated that the Veteran has erythema, swelling, and pustules on his nose, and he also has erythema and papules on the bilateral malar regions of his face.  Id. at 2, 4.

The September 2014 VA examiner's medical history note indicated that the Veteran has a "long-standing history" with respect to his skin disability.  Id. at 2.  Indeed, medical records throughout the period on appeal reflect disfigurement of the Veteran's face similar to the VA examiner's findings.  At a December 2005 VA Agent Orange registry examination, the Veteran reported acne on his face.  12/05/2005, VBMS entry, Medical Treatment Record - Government Facility, at 4.  In December 2007, a private examiner noted that the Veteran had erythematous papulae involving the cheeks and the nasal bridge, some pitting and scarring, and changes in his nose consistent with rhinophyma.  12/18/2007, VBMS entry, Medical Treatment Record - Non-Government Facility, at 2.  Periodic dermatological check-ups have revealed similar symptoms.  E.g., 05/31/2017, VBMS entry, CAPRI, at 741 (reported in April 2011 a large boil on the nose lasting most of the week), 826 (acne on the central face in June 2010).  In August 2014, a VA dermatology physician assessed the Veteran with acne rosacea and noted a resolving crusted papule on his nose.  Id. at 467.  Further corroborating the evidence noted above are private medical records dated prior to the period on appeal.  E.g., 03/17/2009, VBMS entry, Medical Treatment Record - Non-Government, at 1 (facial redness and lesions on nose in December 1998), 3 (acne rosacea in the facial area in December 2001), 5 (acne rosacea flaring in October 2003), 7 (mild rhinophyma in May 2005).

The Veteran's lay statements are consistent with the medical records noted above.  In August 2007, he indicated that since his military service he has had cysts and lumps and that the skin on his nose has continuously been infected.  08/13/2007, VBMS entry, Correspondence, at 1.  Furthermore, at the June 2012 Board hearing, the Veteran stated that his skin disability symptoms manifested on his nose, the back of his ears, his neck, and his hip.  06/05/2012, VBMS entry, Hearing Testimony, at 4.

Based on the Veteran's gross distortion of his nose and cheeks, the Board finds that the  skin disability, to include acne and rhinophyma, is commensurate with the criteria for a single 50 percent disability rating under 38 C.F.R. § 4.118, DC 7800 throughout the entirety of the rating period.

The Board notes that the evidence fails to establish that the Veteran has a facial disfigurement consisting of gross distortion of more than two features or paired sets of features.  The September 2014 VA examination specifies the nose and cheeks as the affected facial areas of the acne rosacea.  10/06/2014, VBMS entry, C&P Examination, at 4.  With respect to facial areas affected, the examination's findings are consistent with what is reflected in VA and private treatment records, discussed above.  Moreover, based on the September 204 VA scar examination template, the Veteran's face does not have six or more characteristics of disfigurement.  Id. at 7.

The Board considered whether an alternative rating under Diagnostic Code 7806 (dermatitis or eczema) or 7828 (acne) would be more beneficial to the Veteran.  With respect to Diagnostic Code 7828, the highest possible rating is 30 percent, so a rating under that diagnostic code would not be beneficial to the Veteran, who is being assigned a 50 percent schedular rating.  With respect to Diagnostic Code 7806, the only rating higher than 50 percent is 60 percent, which requires dermatitis or eczema affecting "[m]ore than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period."  

The evidence fails to establish that the Veteran has more than 40 percent of exposed areas affected or that he has been undergoing constant or near-constant systemic therapy.  Indeed, the September 2014 VA examiner noted the Veteran's skin disability affects less than five percent of his total body area and less than five percent of his exposed area.  Id. at 4.  With respect to treatment, the VA examiner noted the Veteran applied clindamycin lotion for fewer than six weeks during the past twelve months.  Id. at 3.  

The Board acknowledges that other medical records during the period on appeal reflect a potentially higher percentage of the Veteran's body being affected.  See, e.g., 05/31/2017, VBMS entry, CAPRI, at 653 (axillary and groin cysts in June 2012), 740 (inflammatory tender nodules on the buttocks and inguinal creases in March 2012), 876 (erythematous crusted papules on the legs in March 2008); 12/18/2007, VBMS entry, Medical Treatment Record - Non-Government Facility, at 2 (right axillary region showed numerous superficial skin tags in December 2007); 04/04/2007, VBMS entry, Medical Treatment Record - Non-Government Facility (File A), at 24 (treatments for lesions in the axilla in June and July 2006), 26 (lesion in the inner left leg in February 2006).  Again, the Board references the latest examination by VA in September 2014 showing the affected areas as comprising only of the nose and cheeks.  10/06/2014, VBMS entry, C&P Examination, at 4.  Moreover, the clinical records cited above fail to show the requisite percentage coverage at any period because the rashes would manifest at different body parts during different periods of time; in other words, the various affected areas have never been shown to have been affected simultaneously.

The Board notes that by assigning a single 50 percent disability rating for both the Veteran's acne and rhinophyma based on Diagnostic Code 7800, the 10 percent disability rating assigned by the RO in December 2014 under Diagnostic Code 7828 (acne) is terminated.  This termination is appropriate because the acne is already considered by Diagnostic Code 7800; thus, granting a separate disability rating would constitute impermissible pyramiding.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.  Nevertheless, this termination does not lead to an overall decrease in the Veteran's disability rating.  Combining the RO's assigned disability ratings of 30 and 10 percent using the table found at 38 C.F.R. § 4.25, a 40 percent evaluation is arrived at; this is less beneficial than the single 50 percent schedular rating already in effect under Diagnostic Code 7800; thus, the latter rating will remain in effect.  Because the Board is assigning a higher single disability rating than the combined disability rating the Veteran would have continued to have been assigned under the December 2014 rating decision, the Board's decision does not prejudice the Veteran.  Therefore, the requirement to provide notice for a proposed reduction in evaluation under 38 C.F.R. § 3.105(e) is not at issue in this case.

To conclude, after reviewing the relevant medical and lay evidence of record and alternative diagnostic rating criteria, the Board finds that the evidence most nearly approximates a single 50 percent rating for the Veteran's skin disability for the entire rating period on appeal, per 38 C.F.R. § 4.118a, DC 7800, to include acne and rhinophyma.


ORDER

A disability rating of 50 percent for the Veteran's service-connected skin disability, to include acne and rhinophyma, is granted throughout the rating period on appeal.






REMAND

Additional development is required before the Board can adjudicate the issue of entitlement to a single initial disability rating in excess of 50 percent for the Veteran's skin disability, to include acne and rhinophyma.

VA medical records reflect that the Veteran was treated by a private dermatologist in June 2016 through the Veterans Choice Program.  05/31/2017, VBMS entry, CAPRI, at 142-43.  However, no medical records pertaining to treatment from that private dermatologist could be located by the Board in the claims file.  Because such records would pertain to a recent evaluation of the Veteran's skin disability, medical records from the private dermatologist would be relevant to the Veteran's claim of entitlement a higher initial rating for his skin disability.  Therefore, efforts should be made to locate records of treatment by the private dermatologist.

Additionally, on remand, any outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records, including records from May 2017 to the present and including treatment records from the Veteran's private dermatologist through the Veterans Choice Program.  If no treatment records from the private dermatologist can be located, notify the Veteran that he may submit VA Forms 21-4142 to authorize any private medical provider, including the private dermatologist, to disclose and release to VA information on his treatment, and then request those medical records from the private medical provider(s).  Additionally, notify the Veteran that he may submit any relevant records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, then schedule the Veteran for an examination as to assess the current severity of his skin disability.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

Consider all VA medical records, including the September 2014 VA examination.  Consider also all private medical records, including any dermatological appointments the Veteran had through the Veterans Choice Program.

3.  After all development has been completed and returned from steps 1-2 above, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


